 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOHN CAVAZOS,                                        Case No. 1:19-cv-00062-DAD-EPG
12
                          Plaintiff,                      ORDER REGARDING STIPULATION
13                                                        TO EXTEND TIME TO RESPOND TO
                    v.                                    FIRST AMENDED COMPLAINT
14
                                                          (ECF No. 10)
15   SALAS CONCRETE, INC.,

16                        Defendant.

17

18         Pursuant to the stipulation of the parties (ECF No. 10), and good cause appearing, the Court

19   approves the parties’ stipulated extension of time to respond to Plaintiff’s First Amended

20   Complaint. Defendant shall file its response to the complaint on or before April 22, 2019.

21

22
     IT IS SO ORDERED.
23

24      Dated:     April 16, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
